Title: To George Washington from Joseph Valentine, 9 August 1760
From: Valentine, Joseph
To: Washington, George



sir
⟨Yorke⟩ August 9th 1760

I Recd Yours dated July 24th and I am very sorrey to give you such a disagreeable ⟨account⟩ of the Crop of tobaco ass I am oblagd to do we have had five weeks of Continual Rain and But few fair days in the time that a great deel of the tobo is drownded in the Low places and most of the Rest so sokd with the wet that it will never Come to its grouth nor make it self ass it wod have done if the weather had Been favourable and that ⟨illegible⟩ is fired very Red⟨illegible⟩ have now had fore fine Fair days to gether which has greatly en Curaged me and hope if please god to Continue it I still am in hopes ⟨we⟩ shall not fall short of our Last years ⟨Crop.⟩ ⟨John Rones⟩ ⟨illegible⟩ hurt by the rains and grou⟨nd⟩ worms Cuting it of since the wet came—Isack Osling wil make but Little tobo his Corn is tolarable good—⟨mutilated⟩ we have fine Crops of Corn in general—as to the Brandey you ⟨mutilated⟩ was good when it was put on Bord the vessel I am sertain it was good ⟨whe⟩n it was put in the cask and I think never was medeld with til it Came ⟨away⟩—will Take all the Care I can to have the Cyder and Brandey made, there is But very few Crab aples this Year—Sir I will take Care to purchais Sum Cattle for you if any are to be had in these parts. and Remain your most Humble Servent

Joseph Valentine

